Supreme Court of Florida
                                   ____________

                                    No. SC19-87
                                   ____________

                        MICHAEL BARNETT, etc., et al.,
                                Petitioners,

                                         vs.

   STATE OF FLORIDA, DEPARTMENT OF FINANCIAL SERVICES,
                           et al.,
                        Respondents.

                                September 24, 2020

PER CURIAM.

      This case is before the Court for review of the decision of the Fourth District

Court of Appeal in State Department of Financial Services v. Barnett, 262 So. 3d
750 (Fla. 4th DCA 2018). In a separate opinion in the same case, State

Department of Financial Services v. Barnett, 268 So. 3d 758 (Fla. 4th DCA 2019),

the district court certified the following question as one of great public importance:

      WHEN MULTIPLE CLAIMS OF INJURY OR DEATH ARISE
      FROM THE SAME ACT OF NEGLIGENCE COMMITTED BY A
      STATE AGENCY OR ACTOR, DOES THE LIMITATION ON THE
      WAIVER OF SOVEREIGN IMMUNITY IN SECTION 768.28(5),
      FLORIDA STATUTES, CAP THE LIABILITY OF STATE
      AGENCIES AT $200,000 FOR ALL RESULTING INJURIES OR
       DEATHS, AS CLAIMS AND JUDGMENTS “ARISING OUT OF
       THE SAME INCIDENT OR OCCURRENCE”?
Id. at 759. We have jurisdiction. See art. V, § 3(b)(4), Fla. Const. We rephrase

the certified question as follows:

       WHEN MULTIPLE CLAIMS OF INJURY AGAINST A STATE
       AGENCY OR ACTOR ARISE FROM ONE OVERALL INJURY-
       CAUSING EVENT, DOES THE LIMITATION ON THE WAIVER
       OF SOVEREIGN IMMUNITY IN SECTION 768.28(5), FLORIDA
       STATUTES, CAP THE LIABILITY OF STATE AGENCIES AT
       $200,000 FOR ALL RESULTING INJURIES OR DEATHS AS
       CLAIMS AND JUDGMENTS “ARISING OUT OF THE SAME
       INCIDENT OR OCCURRENCE”?

Given this Court’s long-standing precedent that strictly construes Florida law

waiving sovereign immunity, we answer the rephrased certified question in the

affirmative and hold that the mass shooting committed by Patrick Dell is a single

“incident or occurrence” for purposes of section 768.28(5), Florida Statutes (2010)

(subsection (5)), and that the cumulative liability for all claims of injury resulting

from the incident may not exceed the aggregate cap of $200,000 set forth in the

statute.

                    FACTS AND PROCEDURAL HISTORY

       In September 2010, Patrick Dell (Dell) entered the Riviera Beach residence

of his estranged wife, Natasha Whyte-Dell (Whyte-Dell), where he fatally shot her

and four of her children. Dell also severely wounded a fifth child by shooting him

in the neck. Dell committed suicide shortly after exiting the residence.



                                         -2-
      Several months prior to the shootings, on January 26, 2010, the abuse hotline

of the Florida Department of Children and Families (DCF) received a phone call

about an incident that occurred in December 2009. According to the police report,

while Whyte-Dell was visiting a friend, Dell charged at and threatened Whyte-Dell

with a knife, verbally threatened to kill her, and flattened all four tires on her

vehicle. Later the same morning, Dell was arrested for aggravated assault with a

deadly weapon and criminal mischief.

      Over the course of the following month, DCF conducted an investigation but

subsequently closed the case file on February 25, 2010, after concluding that the

children were not at significant risk of harm. The investigator’s report stated:

      [A]lthough there have been prior domestic disturbances between the
      parents, this is the first time that there has been a significant domestic
      violence matter between the two, and they have both agreed to a
      safety plan which involves calling 911 should any future incidents
      occur. The older children have been made aware of this as well.
      Despite the serious nature of the matter for which the father was
      arrested, investigation did not reveal any reliable evidence which
      would lead this [investigator] to believe that the children are in any
      significant risk at this time.
             ....
             The family requested daycare/aftercare services for the four
      younger children, and such referral was made.

      Michael Barnett (Barnett), individually, as the natural father and guardian of

the injured child, and in his capacity as the personal representative of the estates of

three of the deceased children, filed an action against DCF alleging claims of

wrongful death and negligence. Leroy Nelson, Jr., (Nelson) filed a separate

                                          -3-
wrongful death action against DCF in his capacity as the personal representative of

the estate of the fourth deceased child.

      Barnett’s and Nelson’s complaints alleged that DCF breached multiple

nondelegable duties and failed to protect the children from an unreasonable risk of

harm. Among the actions that DCF allegedly failed to take were failing to

adequately follow up on the December 2009 incident, failing to inquire into

domestic disturbance calls placed from Whyte-Dell’s residence between July 2009

and November 2009, and failing to inquire into a domestic violence injunction

obtained by Whyte-Dell against Dell that expired in July 2009.

      DCF raised various affirmative defenses, including that Florida’s limited

waiver of sovereign immunity, codified at section 768.28, limited the aggregate

recovery available to Barnett and Nelson to $200,000.

      Barnett and Nelson filed separate motions for partial summary judgment on

the sovereign immunity issue and adopted each other’s motions. The Florida

Department of Financial Services (DFS) filed a petition for declaratory relief,

seeking a determination as to whether the $200,000 aggregate cap applied to all

claims arising out of the mass shooting committed at Whyte-Dell’s residence. DFS

also filed a motion to intervene in the Barnett action and a motion to consolidate

the Barnett and Nelson cases for purposes of ruling on the petition for declaratory

relief and the motions for partial summary judgment. The trial court granted the


                                           -4-
motions to intervene in the declaratory action and to consolidate the two cases for

the limited purposes sought.

      Following a hearing, the trial court granted both motions for partial

summary judgment, concluding that the shooting of each individual child was a

separate incident or occurrence for purposes of the sovereign immunity damage

caps set forth in subsection (5). The court also determined that as to the DFS

petition for declaratory relief, “each wrongful death or personal injury claim is

eligible for the $100,000 per person and $200,000 per claim limitation found in

[subsection (5)].”

      On appeal, the Fourth District reversed the decisions of the trial court. See

Barnett, 262 So. 3d at 751. The district court concluded that the present case

“involves a single claim of negligence against [DCF] in the failure to properly

investigate the family and the stepfather before closing its file. Thus, each estate’s

claim and the claim of the injured child arise from the same incident of negligence

of [DCF]. Therefore, the $200,000 cap per incident or occurrence applies to limit

recovery for all claims.” Id. at 753.

      In a separate opinion in the same case, on the motion to certify a question of

great public importance, the Fourth District stated:

             Unfortunately, our state has experienced a number of high-
      profile mass shootings in the past several years, some of which have
      led to negligence complaints against state agencies. In our opinion in
      the instant case, we narrowly construed [subsection (5)] to limit the

                                         -5-
        sovereign immunity waiver to $200,000 when there are multiple
        claims arising out of the same negligent act(s) committed by the state
        agency. However, we acknowledge that a broader reading of the
        statute could allow a per injury limitation.

Barnett, 268 So. 3d at 759 (footnote omitted). The district court then certified the

question set forth above as one of great public importance.

                                        ANALYSIS

   I.      Sovereign Immunity

        The common law doctrine of sovereign immunity, pursuant to which a

government is immune from suit unless it consents to being sued, dates back to

thirteenth-century England, Seminole Tribe of Florida v. Florida, 517 U.S. 44,

102-03 (1996), and became Florida law when “[t]he common law of England in

effect on July 4, 1776, was adopted [by the Legislative Council of the Territory of

Florida] as the law of Florida and declared to be of full force and effect [in 1829].”

State v. Egan, 287 So. 2d 1, 3 (Fla. 1973) (quoting Coleman v. State, 159 So. 504,

507 (Fla. 1935)). Florida’s constitution expressly vests the Legislature with the

power to waive sovereign immunity. See art. X, § 13, Fla. Const. (“Provision may

be made by general law for bringing suit against the state as to all liabilities now

existing or hereafter originating.”).

        In 1973, the Legislature enacted section 768.28 waiving sovereign immunity

with respect to tort claims, “but only to the extent specified in this act.”




                                          -6-
§ 768.28(1), Fla. Stat. In pertinent part, subsection (5) provides that in the absence

of a “further act of the Legislature,” known as a claims bill, the damages that may

be paid by the State, its agencies, or subdivisions are limited to $100,000 for a

claim or judgment by any one person and that all claims or judgments “arising out

of the same incident or occurrence” may not exceed $200,000. At the time of the

2010 mass shooting, the statute provided in pertinent part as follows:

             (1) In accordance with s. 13, Art. X of the State Constitution,
      the state, for itself and for its agencies or subdivisions, hereby waives
      sovereign immunity for liability for torts, but only to the extent
      specified in this act. Actions at law against the state or any of its
      agencies or subdivisions to recover damages in tort for money
      damages against the state or its agencies or subdivisions for injury or
      loss of property, personal injury, or death caused by the negligent or
      wrongful act or omission of any employee of the agency or
      subdivision while acting within the scope of the employee’s office or
      employment under circumstances in which the state or such agency or
      subdivision, if a private person, would be liable to the claimant, in
      accordance with the general laws of this state, may be prosecuted
      subject to the limitations specified in this act. . . .

             ....

             (5) The state and its agencies and subdivisions shall be liable
      for tort claims in the same manner and to the same extent as a private
      individual under like circumstances, but liability shall not include
      punitive damages or interest for the period before judgment. Neither
      the state nor its agencies or subdivisions shall be liable to pay a claim
      or a judgment by any one person which exceeds the sum of $100,000
      or any claim or judgment, or portions thereof, which, when totaled
      with all other claims or judgments paid by the state or its agencies or
      subdivisions arising out of the same incident or occurrence, exceeds
      the sum of $200,000. However, a judgment or judgments may be
      claimed and rendered in excess of these amounts and may be settled
      and paid pursuant to this act up to $100,000 or $200,000, as the case

                                         -7-
            may be; and that portion of the judgment that exceeds these amounts
            may be reported to the Legislature, but may be paid in part or in
            whole only by further act of the Legislature.

§ 768.28(1), (5), Fla. Stat. (emphasis added). 1

            This case requires us to decide, as applied to this mass shooting, what the

statute means when it limits the State’s liability to a total of $200,000 for all claims

or judgments “arising out of the same incident or occurrence,” id., after which

claimants must seek additional compensation “by further act of the Legislature.”
Id.

      II.      Relevant Principles of Statutory Construction

            The statute here does not define the key phrase “arising out of the same

incident or occurrence.” Accordingly, “the phrase should be accorded its plain and

ordinary meaning, giving due regard for the context in which it is used.” Hampton

v. State, 103 So. 3d 98, 110 (Fla. 2012).

            Only if there is any ambiguity in the statute would we resort to substantive

rules of statutory construction. The two rules applicable to the certified question

would require that we resolve any ambiguity by reading the statute narrowly, in the

manner that limits the amount recoverable from the State without further action by




      1. In 2010, subsection (5) was amended to raise the individual cap to
$200,000 and the aggregate cap to $300,000, effective October 1, 2011. Ch. 2010-
26, Laws of Fla.


                                             -8-
the Legislature. First, “[s]tatutes that alter the common law are narrowly

construed.” Hardee County v. FINR II, Inc., 221 So. 3d 1162, 1165 (Fla. 2017).

Second, “[w]aivers of sovereign immunity must be construed narrowly in favor of

the government.” Id.; see Manatee County v. Town of Longboat Key, 365 So. 2d
143, 147 (Fla. 1978); see also Spangler v. Florida State Tpk. Auth., 106 So. 2d
421, 424 (Fla. 1958) (explaining that “[i]nasmuch as immunity of the state and its

agencies is an aspect of sovereignty, the courts have consistently held that statutes

purporting to waive the sovereign immunity must be clear and unequivocal” and

that the narrow interpretation of waivers of sovereign immunity protect “the public

against profligate encroachments on the public treasury”). No party has argued

that this precedent is unsound.

   III.   DFS’s Breach of Duty Argument

      “The elements of a cause of action in tort are: (1) a legal duty owed by

defendant to plaintiff, (2) breach of that duty by defendant, (3) injury to plaintiff

legally caused by defendant’s breach, and (4) damages as a result of that injury.”

Estate of Rotell v. Kuehnle, 38 So. 3d 783, 788 (Fla. 2d DCA 2010) (quoting

O’Keefe v. Orea, 731 So. 2d 680, 684 (Fla. 1st DCA 1998)). Most negligence

claims involve a negligent actor (one who owes a legal duty and breaches that

duty) directly causing injury for which a plaintiff seeks to recover damages. This

is because “[g]enerally, one has no duty to control the conduct of another to


                                          -9-
prevent harm, and no duty to warn those who may be endangered by harmful

conduct, including the criminal acts of a third person.” 65 C.J.S., Negligence § 60

(2010) (footnotes omitted). However, “[a]n act or an omission may be negligent if

the actor realizes or should realize that it involves an unreasonable risk of harm to

another through the conduct of the other or a third person which is intended to

cause harm, even though such conduct is criminal.” Restatement (Second) of Torts

§ 302B (1965). This theory of liability is often referred to as “derivative liability”

and involves “wrongful conduct both by the person who is derivatively liable and

the actor whose wrongful conduct was the direct cause of injury to another. The

liability is derivative because it depends upon a subsequent wrongful act or

omission.” William D. Underwood & Michael D. Morrison, Apportioning

Responsibility in Cases Involving Claims of Vicarious, Derivative, or Statutory

Liability for Harm Directly Caused by the Conduct of Another, 55 Baylor L. Rev.

617, 619 (2003) (footnote omitted). Barnett’s tort theory is that DCF is

derivatively liable for Dell’s criminal conduct, and the parties disagree as to

whether the $200,000 limit in subsection (5) is linked to DCF’s wrongful conduct

or Dell’s wrongful conduct.

      DFS argues that the statutory phrase “incident or occurrence” refers to the

negligent or wrongful acts or omissions of its employees, the “state actors,” as held

by the Fourth District. Barnett disagrees, arguing that “incident or occurrence”


                                        - 10 -
refers to Dell’s crimes, which directly harmed Whyte-Dell and her children. On

this issue, we agree with Barnett for three reasons.

      First, to equate “negligent or wrongful act or omission” with “incident or

occurrence” would negate the Legislature’s decision to use different phrases in

different parts of section 768.28. Section 768.28 does not limit liability to

$200,000 for all claims arising out of the same “negligent or wrongful act or

omission” of a state actor. Instead, it uses the phrase “negligent or wrongful act or

omission” to describe the state actor’s breach of duty in subsections (1) and (14);

uses the phrases “act or omission,” “acts or omissions,” and “act, event or

omission” to describe the state actor’s breach of duty in subsection (9); and uses

the phrases “acts or omissions” and “act or omission” to describe the State’s breach

of duty in subsections (14) and (19). If the Legislature wanted to link the limit of

liability to a state actor’s breach of duty, it knew how to describe the breach,

having done so repeatedly with the “act or omission” language. Use of the words

“incident or occurrence” in subsection (5) signals that the language means

something different.

      Second, the definitions cited by Barnett show that the words “incident” and

“occurrence” more naturally and reasonably include the point at which damages

are inflicted, not just the (potentially remote) point at which the state defendant’s




                                         - 11 -
negligent or wrongful act occurs. “Incident” is defined as “an individual

occurrence or event,” Dictionary.com, https://www.dictionary.com/browse

/incident?s=t (last visited Sept. 17, 2020); “an occurrence of an action or situation

that is a separate unit of experience,” Merriam-Webster, https://www.merriam-

webster.com/dictionary/incident (last visited Sept. 17, 2020); or “a discrete

occurrence or happening; an event,” Black’s Law Dictionary 911(11th ed. 2019).

The word “occurrence” is defined as “something that takes place[;] the action or

process of happening or taking place,” Webster’s Third New International

Dictionary 1561 (1981); “the action, fact, or instance of occurring,”

Dictionary.com, https://www.dictionary.com/browse/occurrence?s=t (last visited

Sept. 17, 2020); or “something that occurs; the action or fact of happening or

occurring,” Merriam-Webster, https://www.merriam-

webster.com/dictionary/occurrence (last visited Sept. 17, 2020). What these

definitions all share in common is action, a happening, an event. The words work

to describe Dell’s immediate harm-causing actions, which could also be described

as an event, but not to describe DCF’s alleged omissions and failures to act. With

respect to DCF, Barnett alleged that “[d]espite the growing number of domestic

disturbance calls and . . . DCF’s obligations to comply with all state and federal

laws and regulations as well as departmental/district procedures regarding the

safety of minor children . . . DCF failed to adequately investigate and protect the


                                        - 12 -
Barnett Children.” This is typical of derivative liability cases, which usually

involve omissions, or failures to act, and allegations that if the correct actions had

been taken, those actions would have prevented the harm caused by the action of

the second tortfeasor (the immediate harm-causing event). Because the definitions

of “incident” and “occurrence” match the injury-causing event in all cases and do

not match the omissions or wrongful conduct of the initial tortfeasor in a derivative

liability case, we conclude that the phrase “injury or occurrence” is most

reasonably understood as referring to the injury-causing event.

      Finally, the relevant statutory phrase is “claim or judgment . . . arising out of

the same incident or occurrence” and the text’s use of the words “arising out of”

also are best understood to include the immediate injury-causing event, not just the

negligent omissions that allegedly gave rise to that event. The object of “arising

out of” in the statute is the plaintiff’s “claim or judgment.” No claim exists, and no

judgment can occur, until the cause of action accrues by completion of the last

element—“damages as a result of [an] injury.” Kuehnle, 38 So. 3d at 788 (quoting

O’Keefe, 731 So. 2d at 684). “Arise” is defined as “to begin to occur or to exist[;]

to come into being.” Merriam-Webster, https://www.merriam-

webster.com/dictionary/arise (last visited Sept. 17, 2020). Because the claim does

not “come into being” or “begin to exist” until the last element accrues, the text is

most reasonably read as including the “incident or occurrence” that caused the last


                                         - 13 -
element and the cause of action to accrue—the injury-causing event, that is, the

event at which damages are actually inflicted.

      Having determined that the incident or occurrence in this derivative liability

case is the injury-causing event, the next question is whether, in the context of a

mass shooting incident involving multiple deaths or injuries, the “same incident or

occurrence” is referring to the whole event or criminal episode, i.e., the “shooting

incident,” or whether the shooting of each victim constitutes a separate incident or

occurrence.

   IV.    One “Incident or Occurrence” or Multiple Incidents?

      Barnett argues that the shooting of each individual victim should be viewed

as a separate “incident or occurrence,” relying primarily on Florida cases that

either (1) involved distinct and separate events that could only be reasonably

viewed as separate incidents, see, e.g., Pierce v. Town of Hastings, 509 So. 2d
1134, 1135 (Fla. 5th DCA 1987) (holding that separate counts of false

imprisonment and malicious prosecution arising from arrests separated by more

than a month for violations of a county ordinance that were also separated by an

equivalent amount of time constituted separate incidents for purposes of applying

subsection (5)); Zamora v. Fla. Atl. Univ. Bd. of Trs., 969. So. 2d 1108, 1114 (Fla.

4th DCA 2007) (ruling that an age discrimination claim and a separate cause of

action for retaliation, based upon action taken after the claimant filed the age


                                        - 14 -
discrimination complaint, constituted separate incidents for purposes of applying

subsection (5)), or (2) interpreted the word “occurrence” in an insurance contract,

see, e.g., Koikos v. Travelers Ins. Co., 849 So. 2d 263, 273 (Fla. 2003) (holding

that the shooting of each individual victim at an insured’s property during the same

criminal episode constituted a separate “occurrence” for purposes of recovery

under the terms of the insurance contract); N.H. Ins. Co. v. RLI Ins. Co., 807 So. 2d
171, 171-72 (Fla. 3d DCA 2002) (same). The first group of cases, that could only

be reasonably viewed as involving separate incidents, are not analogous to the facts

of this case, do not address the question at issue in this case, do not analyze the text

of subsection (5) in a way that sheds any light on the issue before us, and in no way

aid our analysis.

      With respect to the second group of cases, the insurance contract cases,

Barnett’s argument ignores the “fundamental principle of statutory construction

(and, indeed, of language itself) that the meaning of a word cannot be determined

in isolation, but must be drawn from the context in which it is used.” Advisory Op.

to Governor re Implementation of Amendment 4, the Voting Restoration

Amendment, 288 So. 3d 1070, 1079 (Fla. 2020) (quoting Textron Lycoming

Reciprocating Engine Div., Avco Corp. v. United Auto., Aerospace, Agric.

Implement Workers of Am., Int’l Union, 523 U.S. 653, 657 (1998)). The question

presented in Koikos focused on how the word “occurrence” was “defined in the


                                         - 15 -
policy of liability issued by Travelers to Koikos, the insured.” 849 So. 2d at 266.

The majority answered this question by analyzing the word “accident,” a word

central to the policy’s definition of “occurrence” and which the majority found to

be controlling in its analysis of the policy language. Id. at 266-71. Subsection (5)

does not use the word “accident,” and given the wholly different contexts, we find

the argument based upon the insurance policy cases unhelpful and unpersuasive.

We also note that any ambiguity in an insurance contract must be “liberally

construed in favor of coverage and strictly against the insurer.” Gov’t Emps. Ins.

Co. v. Macedo, 228 So. 3d 1111, 1113 (Fla. 2017) (quoting Wash. Nat’l Ins. Corp.

v. Ruderman, 117 So. 3d 943, 950 (Fla. 2013)). By contrast, and as already

discussed, ambiguities in this sovereign-immunity-waiving statute must be

“construed narrowly in favor of the government.” FINR II, Inc., 221 So. 3d at

1165.

        Finally, Barnett focuses on the word “same,” arguing that it modifies the

phrase “incident or occurrence” and that because each victim was shot “at different

points in time, in different parts of the home,” and was “a specific targeted

individual,” we should view each separate shooting as a different event. Barnett’s

juxtaposition of the words “same” and “different” is not helpful because one could

also accurately say that all victims were targeted by the same person, in the same

house, at the same time, with the same weapon, in a single criminal episode. See


                                        - 16 -
e.g., State v. Sousa, 903 So. 2d 923, 924, 927 (Fla. 2005) (describing “a shooting

spree at a greyhound track and involved three victims, with two of the victims

being shot by Sousa in rapid succession” as “a single criminal episode”); Francis

v. State, 808 So. 2d 110, 136 (Fla. 2001) (“This Court has repeatedly held that

where a defendant is convicted of multiple murders, arising from the same criminal

episode, the contemporaneous conviction as to one victim may support the finding

of the prior violent felony aggravator as to the murder of another victim.”)

(emphasis added); James v. State, 695 So. 2d 1229, 1231, 1236 (Fla. 1997)

(describing the murder of one victim by strangulation in one room followed by

sexual assault, and then murder of a second victim by stabbing in a second room,

and followed by the kidnapping of a third victim confined in a third room as a

“single criminal episode”).

      The phrase “same incident or occurrence” is most reasonably understood as

referring to the criminal (more broadly, injury-causing) event as a whole, not to the

smaller segments of time and action that make up the crime against each individual

victim, because this is the way that we commonly talk about this type of tragic

occurrence—as a single event with multiple victims. Additionally, this reading fits

most naturally given the context of subsection (5), which is designed to limit the

State’s liability to a set amount for all claims arising out of an “incident or

occurrence,” after which all claimants must seek additional compensation from the


                                         - 17 -
Legislature. See § 768.28(5) (limiting the State’s liability to $100,000 per person

with an aggregate cap of $200,000 for “all . . . claims or judgments paid by the

state or its agencies or subdivisions arising out of the same incident or

occurrence”). As argued by DFS, Barnett would essentially have us write this

aggregate cap out of the statute altogether for most claims involving a criminal

episode with multiple victims. We cannot rewrite the statute and do not view

Barnett’s reading as reasonable.

      However, to the extent that the phrase “incident or occurrence” is ambiguous

and could reasonably be read as referring either to the overall incident or to the

smaller segments of time and action that constitute the individual crimes against

each separate victim, this would lead us to the substantive rules of statutory

construction that statutes altering the common law “are narrowly construed” and

that “[w]aivers of sovereign immunity must be construed narrowly in favor of the

government.” FINR II, Inc., 221 So. 3d at 1165.

      In sum, the claims stemming from the mass shooting of Dell’s victims arose

from the same incident or occurrence and are therefore subject to the $200,000

aggregate cap for damages paid by the State, its agencies, or subdivisions.

Subsection (5) does not prevent Barnett and Nelson from obtaining a judgment in

excess of the sovereign immunity damage caps set forth therein. The caps do,




                                        - 18 -
however, limit the amount of the recovery that the State—in the absence of a

claims bill—shall be liable to pay without further act by the Legislature.

                                  CONCLUSION

      Today’s decision in no way devalues the lives of those injured or killed as a

result of mass shootings, or the harm suffered as a result of such tragedies. It is a

decision that is rendered within the narrow confines of Florida law relating to the

Legislature’s limited waiver of sovereign immunity. Further, nothing precludes

the parties from seeking a claims bill from the Legislature for compensation in

excess of the sovereign immunity damage caps in subsection (5).

      For the reasons expressed, we answer the rephrased certified question in the

affirmative and approve the result reached in the Fourth District Court of Appeal.

      It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, and MUÑIZ, JJ.,
concur.
COURIEL and GROSSHANS, JJ., did not participate.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION AND,
IF FILED, DETERMINED.

Application for Review of the Decision of the District Court of Appeal – Certified
Great Public Importance

      Fourth District - Case No. 4D17-2840

      (Palm Beach County)




                                        - 19 -
H. T. Smith of the Law Offices of H. T. Smith, P.A., Miami, Florida; John W.
McLuskey and Lisa A. Riddle of McLuskey, McDonald & Hughes, P.A., Miami,
Florida; and Lauri Waldman Ross of Ross & Girten, Miami, Florida,

      for Petitioner Michael Barnett

Vincent E. Miller of the Law Offices of Vincent E. Miller, P.A., Delray Beach,
Florida,

      for Petitioner Leroy Nelson, Jr.

Daniel R. Russell, William D. Hall, III, Marc W. Dunbar, and Peter M. Dunbar of
Dean Mead & Dunbar, Tallahassee, Florida,

      for Respondent State of Florida Department of Financial Services

Michael P. Spellman and Jeffrey D. Slanker of Sniffen & Spellman, P.A.,
Tallahassee, Florida, and Kraig Conn, Florida League of Cities, Inc., Tallahassee,
Florida,

      for Amicus Curiae Florida League of Cities

Herbert W.A. Thiele, County Attorney, Tallahassee, Florida,

      for Amicus Curiae Florida Association of County Attorneys

Frances Guasch De La Guardia and Suzanne M. Aldahan of Holland & Knight
LLP, Miami, Florida; and Miriam Soler Ramos, City Attorney, Coral Gables,
Florida,

      for Amicus Curiae City of Coral Gables




                                         - 20 -